                Case 20-12841-MFW                 Doc 639        Filed 01/12/21         Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                  Case No. 20-12841 (MFW)

                                Debtors.                            (Jointly Administered)

                                                                      Ref. Docket Nos. 584, 637

                ORDER AUTHORIZING THE SALE OF DE MINIMIS ASSETS

         Upon the Notice of Sale of De Minimis Assets [Docket No. 584] (the “Notice”)2 with

respect to the proposed sale (the “Proposed Sale”) of certain property described in the Notice

(the “De Minimis Assets”) to Manatee Investments, LLC (the “Buyer”), provided pursuant to

the Amended Order Establishing Procedures for and Authorizing the Sale or Abandonment of De

Minimis Assets [Docket No. 569] (the “Procedures Order”); and it appearing that sufficient

notice of the Proposed Sale having been given under the circumstances; and it appearing that the

Debtors have not received any answers, objections, or other responsive pleadings to the Notice

that remain unresolved; and it appearing that the Proposed Sale is in the best interests of the

Debtors and their estates and creditors, it is hereby

         ORDERED, that the Proposed Sale is approved; and it is further

         ORDERED, that the Debtors are hereby granted authority to sell the De Minimis Assets

to the Buyer free and clear of all liens, claims, interests, and encumbrances (the “Liens”) for the

purchase price set forth in the Notice; provided that any valid Liens on the De Minimis Assets

shall transfer and attach to the proceeds of the Proposed Sale with the same validity and priority



1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
    Beach, FL 33442.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Notice.
ACTIVE 54593670v2
               Case 20-12841-MFW        Doc 639      Filed 01/12/21   Page 2 of 2


as such Liens had in respect of the De Minimis Assets at the time of the Proposed Sale; and it is

further

          ORDERED, that the Debtors are authorized to take any and all steps to transfer

ownership and title of the De Minimis Assets to the Buyer and to consummate the Proposed

Sale; and it is further

          ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

arising from and related to the implementation of this Order.




Dated: January 12th, 2021
                                                    MARY F. WALRATH
Wilmington, Delaware                            2   UNITED STATES BANKRUPTCY JUDGE
ACTIVE 54593670v2
